1168; 1995 Nev. Stat., ch. 443, § 1(2)(d), at 1168; and appellant does not
                allege that those statutes are unconstitutional. We are not convinced that
                the sentence imposed is so grossly disproportionate to the crime as to
                constitute cruel and unusual punishment. Therefore, we
                              ORDER the judgment of conviction AFFIRMED.


                                                                  j.
                                           Hardesty



                Parraguirre


                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


 MiStiVENEEni                    LER   _   ERN